Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing JOHN HANCOCK TRUST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT AMENDMENT (the Amendment) made this day of , 2008, to the Amended and Restated Advisory Agreement dated April 28, 2008, between John Hancock Trust, a Massachusetts business trust (the Trust) and John Hancock Investment Management Services, LLC, a Delaware limited liability company (JHIMS or the Adviser). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A is amended to add the advisory fee for the following portfolio: American Diversified Growth & Income Trust Appendix A is amended to decrease the advisory fee for the following portfolios: American Fundamental Holdings Trust American Global Diversification Trust (collectively, the Portfolios) 2. EFFECTIVE DATE The Amendment shall become effective with respect to the Portfolios on the later of: (i) the date of its execution and (ii) approval by the Board of Trustees of the Trust of the Amendment. John Hancock Trust By: John Hancock Investment Management Services, LLC By:
